Earl Warren: Mr. O'Connell, you may continue.
Felix Frankfurter: May I trouble you to tell me before you begin. How many days did this trial take?
John F. O'connell: Oh, it was the hottest -- hottest day of May and I think it took us four days. It was --
Felix Frankfurter: It was a short trial.
John F. O'connell: 13th, 14th --
Paul P. Waller, Jr.: 11th, 12th, 13th.
John F. O'connell: 11th, 12th, 13th and 14th of 1959. There's one question I would like -- one more thing on this statement, then I'd like to drop it because I think that probably the integrity of the attorney is just not quite as important as the constitutional rights of our client. But let me say, since we've been permitted to go completely outside the record that when I got the Government's brief, I was a lot more indignant than I appear to be here now and I call Cliff Ramer who is the United States Attorney. And I said, "Cliff, you know it isn't so." At first he said, "Well, John, he says that, "I think it's -- I think it's so." And I said, “Cliff, you know it isn't so. You weren't even in the courtroom.” And he said, "Well, I call all the agents together and they said it was so," and I said, "Cliff, I'm going to be before the Supreme Court. I'll make an affidavit in front of you. You'd better be here." And that was a long time ago and there's no affidavit and there's no Cliff. That's all I have to say about it. As Judge Frankfurter says, there could be certain things that may not necessarily be that you're lying but sure, he's got to be upset. Anyhow, I think that the point that the Government makes about the constitutional rights of the -- petitioners were not involved since this was addressed to a specific place, with specific property can -- is answered because in the Ford Case a long, long time ago, probably the landmark case, that same objection was made. And I -- I don't know how well I remembered it, but I've got it written down as -- best, I remember it. Property as a property cannot offend forfeit. And I remember this word, "Unlade, evade taxes or the like but only men whose goods they are." And I think that's a sufficient answer to the Government's contention because it wasn't addressed to North Sales Company. They were not involved. There had no cause to complain. The property was theirs. Mr. Friedman has given his definition of what at large means to him. Once again, I thought we were confined with the record. I'm going to adopt the definition of the Government's witness in -- in the record, which says, “At large means, you can do business anywhere." And these men weren't doing business anywhere. If you look throughout the record, I can name Plymouth, Benton, Vermont, Cucarola, Arrow all these different places. That's where they were doing business. In addition, there were telephones that they had at Lampi's, Manning's, Burns, they use those telephones. There wasn't one -- one proof that of depth was ever taken at 2300A State Street in the record or in the warrant. And that's the business that they're talking about, the business of accepting wagers. An old man's apartment is actually what it was, an old man's apartment and these fellows were there and they had their records there. There is -- Heckelbech says there's nothing wrong with doing business at large. And he is the man that we're supposed to know. And he says, "If there was -- if the -- the application was wrong, we would have sent it back." But the Government by stipulation says that we -- the stamp was issued on this application. And in our -- and the Government's accountants -- witness who was also the accountant of the petitioners stated that the application was never sent back. And I think if you look at page 13 of our appendix, you can see that there's enough time in there for an application to have been sent back if any corrections have been made. And there's -- the same exhibits since 1953, these "at Large" being crossed out. And I -- at the -- at large -- the Government is tracking itself by the regulations and everything else, but now they're operating at large -- they permitted them to operate at large for about four years and all of a sudden, they determined that they wanted -- considered this an offense. They say that -- that there is -- it's an illegal to do business without registry. There's nothing in the statute, the statute that says it's illegal to -- to do business without registering. The statute says it is a condition precedent to do -- do business, you must pay the tax. And that's all the statute says. And this Court said I think in (Inaudible), “You can't feed a statute by regulation." And that's what they've attempted to do by the regulation. Justice Frankfurter, you said you asked Mr. Waller a question and you said, “Well, you can't prove the substantive offense in the motion to suppress the evidence but this is one of the peculiar cases which occurred. There's no other case that I could think and I looked, and looked and looked. You can't find another case in the books where you can go in on a search warrant and show the judge, this crime has not been committed. Most of them, it's the same crime in the indictment. They couldn't file this crime -- put this crime in an indictment because they knew it wasn't committed. But we've proved to the judge that the crime wasn't committed. And he whistled himself out of it by saying, “Well, it's -- it's the instrumentalities for the offense of -- of violating the 10% wagering tax.” And it couldn't be the instrumentality, I mean if we're going to argue instrumentality, it's my position that these were the private books and records and they're -- they're sacred. And you can't violate the Fifth Amendment by just changing name and saying they're instrumentalities. But even if there were instrumentalities, what is an instrumentality? The Government has been playing on words in saying, “It is an instrumentality and defining it by repeating the word. An instrumentality means the means by which an offense has been committed." What is the offense of -- of falsely filing? When you filed that Form 730 and it's wrong, certainly that's the instrumentality. The offense has been committed and all of these other stuff is evidence. And the Government used this as evidence of private books and record. And to me, you can't change the Constitution by -- by words that -- or misconstruing words and that's what the Government attempted to do.
Potter Stewart: Your point is that if these were a grocery business instead of a gambling business that the ledgers and books of account of the grocery --
John F. O'connell: Certainly.
Potter Stewart: -- business would not be instrumental, it's a crime.
John F. O'connell: -- (Voice Overlap) -- the same provision to keep in record applies to the grocery, it applies to the gambler. And there -- and there's no question. In my mind, that the -- these records were admitted solely and purely as evidence. And it just sought us for you to say that these were instrumentalities of committing an offense.
Felix Frankfurter: Would the roulette wheel -- will the roulette wheel in Reno or --
John F. O'connell: Sir?
Felix Frankfurter: Would a roulette wheel in Reno or (Voice Overlap) --
John F. O'connell: That's -- that's an instrumentality. What -- there's no private records there certainly. I mean, there's not a private record to me. It's an instrumentality. The only thing that's -- that's for is -- is to commit a criminal offense.
Potter Stewart: Not in Reno?
John F. O'connell: Well [Laughter] oh, I -- pardon me. Well, I mean -- what -- what would it be in Reno? Nothing.
Charles E. Whittaker: What about (Voice Overlap) --
John F. O'connell: -- (Voice Overlap) -- unless fixed.
Charles E. Whittaker: What about records, if I may ask you, in a drugstore required to be kept to record narcotic sales and barbiturates? Are they subject to seizure as fruits of illegal traffic?
John F. O'connell: Well, are the records correct? Are the records that they've got are correct?
Charles E. Whittaker: Well, let's assume they're both incorrect and correct, would that make a difference?
John F. O'connell: Why -- now, you -- you're getting me completely out of what -- I think narcotics come under a completely different section with this -- of the -- of the Code.
Charles E. Whittaker: Well, I'm just talking about --
John F. O'connell: I mean, the traffic in -- in narcotics is illegal per se. Anything connected with it, similar to the Maroon case just like in Maroon case, the whole thing -- the provision was no good. You couldn't -- you couldn't engage in provision and anything connected with it. And as I think somebody else said in this Court is still on the bench, that Maroon case that they cited has been override -- overwritten by the Go-Bart case and -- and about three or four other cases. I think this Court is concerned with the constitutional rights of these -- these petitioners. I don't think this Court is concerned with the fact that they're -- they're gamblers. I'm concerned that they can come in and grab my papers. And -- when they -- when this gentleman says that they can get up and make a false affidavit and still it's a good search, then God help America because that isn't the law. Justice Douglas said in -- in one of his concurring opinions in -- in the Jones case that the magistrate must issue a warrant on all the known facts. And these two, purity and reverence, they conceal the fact to the judge that they were issuing at large. And if what -- if what Mr. Friedman said is true that all -- all he could do is do the man of perjury, we're not in any -- we're in difficulty, gentlemen, and -- Your Honors, and I wish I have more time.
Daniel M. Friedman: Mr. Chief Justice, may I have --
Earl Warren: Yes.
Daniel M. Friedman: -- the permission to make a brief statement in response to Mr. Justice Harlan's suggestion with respect to further investigation of this notified Department of Justice?
Earl Warren: Yes, you may make an investigation.
Daniel M. Friedman: We will make an investigation and we will advise the Court of the results of our investigation and if the case should be remanded and if our investigation gives us reason to -- not to believe that the documents were turned over. We'll see to it that the case does not go to a hearing if it was (Inaudible) to remand until that investigation has been completed.
Earl Warren: Well, Mr. Friedman, I don't know how the others feel about it. But I personally feel that with the case in the posture that it's in the present time, the Government having had all these opportunity to make investigations, to make affidavits, to form conclusions, to -- to amplify the -- the record that this is hardly the time to ask for such a procedure. If -- if this Court has to make an investigation, we're -- we're asking you to make an investigation of the truth or the falsity of the affidavits of these two members of this Court had made. Personally, I don't think that's fair. I don't think it's right to -- to any counsel on the record of this kind because the Government itself is going clear without the record in order to raise this issue. And now, for us to pass the Government to -- to investigate these gentlemen to see whether they're telling the truth is -- and -- and if we conclude that they are not telling the truth, then to refer it back to the trial court. I -- I can't -- I can't agree that that's fair.
Daniel M. Friedman: I -- I may have not made myself clear, Mr. Chief. I just want to say that the Government will, on its own, undertake to do this. I'm not suggesting that we are asking this Court to do it. But we just -- I just want to advise the Court in line with Mr. Justice Harlan's suggestion that we will attempt further --
Earl Warren: Yes.
Daniel M. Friedman: -- because of the short time that we had to make this investigation after their brief.
Earl Warren: Of course, the -- the Department could make any investigation once but I would like you -- I understood that you are not making any investigation at the request of this Court.
Daniel M. Friedman: Oh, clear -- we understand clearly. Clearly. We're making it on our own.
Earl Warren: Very well.
Daniel M. Friedman: Thank you.